                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOSHUA H. WESTOVER,                           )
                                              )
                       Plaintiff,             )       Civil No. 18-1321
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )       Magistrate Judge Maureen P. Kelly
PETER SAAVEDRA, et al.,                       )
                                              )
                       Defendants.            )

                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 10, 2018, the Magistrate Judge issued an Order (Doc. 3) granting Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis (Doc. 1) and directing the Clerk to file the

Complaint (Doc. 4). On October 15, 2018, the Magistrate Judge issued a Deficiency Order,

notifying Plaintiff that the Complaint was deficient because Plaintiff failed to provide six

accurate, identical copies of the Complaint to the Clerk of Court for service. (Doc. 5.) The

Deficiency Order gave Plaintiff until November 16, 2018 to cure this defect. (Id.)

       On December 11, 2018, the Magistrate Judge issued an Order to Show Cause, directing

the Plaintiff to respond by January 7, 2019 demonstrating good cause for the failure to provide

service copies of the Complaint or else face dismissal for failure to prosecute. (Doc. 10.)

Plaintiff did not respond to the Order to Show Cause.

       On January 14, 2019, the Magistrate Judge issued a Report (Doc. 11) recommending that

the Complaint be dismissed with prejudice due to Plaintiff’s failure to prosecute. Objections to
the Magistrate’s Report were to be filed by January 31, 2019. To date, no objections have been

received.

       After a review of the Complaint and documents in this case, together with the Report and

Recommendation (Doc. 11), it hereby is that this action is DISMISSED WITHOUT

PREJUDICE for failure to prosecute. The Magistrate Judge’s Report and Recommendation

(Doc. 11) is adopted as the Opinion of the District Court, with the exception that the dismissal is

without prejudice.

       IT IS SO ORDERED.



February 20, 2019                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via U.S. Mail):

Joshua H. Westover
JZ-2060
SMART COMMUNICATIONS/PADOC
SCI Fayette
P.O. Box 33028
St. Petersburg, FL 33733

Joshua H. Westover
JZ-2060
Inmate Mail
SCI Fayette
48 Overlook Drive
LaBelle, PA 15400-0999




                                                 2
